DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’ s Reply, filed 08/24/2020, with respect to the rejection(s) of claim(s) 1-3 under Ueda have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al (US 2016/0072819 A1).
Allowable Subject Matter
Claims 4-6, 8-11, 13-20 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Liang et al (CN 105978907 A) in view of Chen (US 2016/0072819 A1).
Regarding claim 1, Liang disclose an electronic device (Liang et al; means 12) comprising: an interface (Liang et al; Fig 2); and a processor configured to: receive an input of a user (Liang et al; Para [0053); output an audio signal by using a first external device connected to the electronic device through the interface, in response to the input of the user (Liang et al; Para [0060]); obtain an audio signal reflected on a part of the user of the outputted audio signal, by using the first external device (Liang et al; Para [0060]); identify the user as an authenticated user among the registered users by using the reflected audio signal (Liang et al; Para [0095]); and execute a specified function in an unlocked state of the electronic device when the user is a user authenticated for the electronic device based on the user authentication information mapped to the authenticated user (Liang et al; Para [0071]-[0072]; payment function); but do not expressly disclose a memory configured to store user authentication information that includes authentication data and user authority information, wherein the authentication data are related to feedback signals corresponding to registered users of the electronic device and are mapped with each of the registered users, and wherein the user authority information includes a list of programs that are authenticated by an external device; wherein when an authentication for the user is completed, execute programs in the list without any additional authentication. However, Chen et al disclose an electronic comprising a memory (Chen et al; Para [0037]; database) configured to store user authentication information that includes authentication data and user authority information (Chen et al; Para [0038]; authentication data correlated with authority right), wherein the authentication data are related to feedback signals corresponding to registered users of the electronic device and are mapped with each of the registered 

Regarding claim 3, Liang et al in view of Chen et al disclose the electronic device of claim 1, wherein the first external device includes an earphone (Liang et al; Para [0053]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (CN 105978907 A) in view of Chen (US 2016/0072819 A1) in view of Kim et al (US 2014/0092007 A1).
Regarding claim 2, Liang et al in view of Chen et al disclose the electronic device of claim 1, but do not expressly disclose wherein the processor is further configured to: obtain a voice input corresponding to the specified function from the user; and transmit the voice input or text data corresponding to the voice input to another external electronic device to allow the another external electronic device to generate an 

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651    

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651